TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00751-CR




                                George Stephen Owen, Appellant

                                                  v.

                                   The State of Texas, Appellee



  FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
    NO. 05-381-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant’s brief was due September 7, 2006. The brief has not been received, no

extension of time has been requested, and appellant’s appointed attorney, Mr. John R. Duer, did not

respond to this Court’s notice that the brief is overdue.

               The appeal is abated. The trial court shall conduct a hearing to determine whether

the attorney it appointed to represent appellant has abandoned the appeal. Tex. R. App. P.

38.8(b)(2). The court shall make appropriate findings and recommendations. If necessary, the court

shall appoint substitute counsel who will effectively represent appellant in this cause. A record from

this hearing, including copies of all findings and orders and a transcription of the court reporter’s
notes, shall be forwarded to the Clerk of this Court for filing as a supplemental record no later than

November 17, 2006. Rule 38.8(b)(3).




                                               ___________________________________________

                                               Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Filed: October 19, 2006

Do Not Publish




                                                  2